Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Mario Costantino on 10/28/2021.
The application has been amended as follows: 
Claim 1: Line 12 --
		the upper surface of the force-bearing area is separated from the opposing part of the lower end surface of the frame member by a space when the vehicle is not jacked up, 
		the upper surface of the force-bearing area moves in the vehicle height direction toward the opposing part of the lower end surface of the frame member when the vehicle is jacked up until the upper surface of the force-bearing area contacts the opposing part of the lower end surface of the frame member so as to no longer be separated from the opposing part of the lower end surface of the frame member by the space,
the jacking projection includes a horizontal portion and a peripheral wall that extends upward from a peripheral edge of the horizontal portion and that surrounds the horizontal portion,
		the force-bearing area is located rearward of the horizontal portion and a rear end portion of the peripheral wall in the vehicle longitudinal direction, and
the horizontal portion is parallel to the opposing part of the lower end surface of the frame member and parallel to the force-bearing area of the plate material.
Claim 5:  Line 14 --
		the vehicle is jacked up by causing a tray of the garage jack to abut the plate material so that the jacking projection is fitted into the tray and a peripheral edge of the tray abuts the force-bearing area, 
		the upper surface of the force-bearing area moves in the vehicle height direction toward the opposing part of the lower end surface of the frame member when the vehicle is jacked up by the garage jack until the upper surface of the force-bearing area contacts the opposing part of the lower end surface of the frame member so as to no longer be separated from the opposing part of the lower end surface of the frame member by the space,
the jacking projection includes a horizontal portion and a peripheral wall that extends upward from a peripheral edge of the horizontal portion and that surrounds the horizontal portion,
		the force-bearing area is located rearward of the horizontal portion and a rear end portion of the peripheral wall in the vehicle longitudinal direction, and
		the horizontal portion is parallel to the opposing part of the lower end surface of the frame member and parallel to the force-bearing area of the plate material.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1 the closes prior art of Toshihiko does not teach, suggest nor discloses or make obvious the combination of  a vehicle lowering structure having having a plate material with a jacking projection wherein the jacking projection including a horizontal portion and a peripheral wall that extends upward from a peripheral edge of the horizontal portion and that 

Regarding Claim 5 the closes prior art of Toshihiko does not teach, suggest nor discloses or make obvious the combination of a jacking method having a plate material with a jacking projection wherein the jacking projection includes a horizontal portion and a peripheral wall that extends upward from a peripheral edge of the horizontal portion and that surrounds the horizontal portion, the force-bearing area is located rearward of the horizontal portion and a rear end portion of the peripheral wall in the vehicle longitudinal direction, and the horizontal portion is parallel to the opposing part of the lower end surface of the frame member and parallel to the force-bearing area of the plate material in combination with all the other limitations of claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        




Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        November 1, 2021